Kane, J. (dissenting).
In our view, this record does not support a determination holding the State responsible for the results of this tragic accident. For the most part, the evidence tending to support claimant’s contention of notice of a defective condition is born of knowledge of the event. The credible evidence establishes that reasonable care was exercised by the State in its maintenance and inspection program. Liability sounding in negligence should not be imposed when the genesis thereof is hindsight rather than foreseeability.
Herlihy, P. J., and Greenblott, J., concur with Main, J.; Kane and Reynolds, JJ., dissent and vote to reverse in an opinion by Kane, J.
Judgment affirmed, with costs.